83448: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28658: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83448


Short Caption:IN RE: DISCIPLINE OF WESLEY S. WHITECourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaPhillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						


RespondentWesley S. White
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


08/31/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


08/31/2021Petition/BarFiled Petition for Reciprocal Discipline Pursuant to SCR 114. (SC).21-25407




10/06/2021Order/Dispositional BarFiled Order Imposing Reciprocal Discipline and Suspending Attorney. "We grant the petition for reciprocal discipline and hereby suspend Wesley S. White from the practice of law in Nevada for two years starting from the date of this order." En Banc. (SC).21-28658




10/14/2021Notice/IncomingFiled Notice to the Courts No. 83448. (SC)21-29558




11/02/2021RemittiturIssued Remittitur. (SC)21-31464




11/02/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/19/2021RemittiturFiled Remittitur. Received by Bar Counsel on November 9, 2021. (SC)21-31464





Combined Case View